MORRIS, Judge.
The questions raised by this appeal are identical to those raised in Wilmar, Incorporated v. Liles and Wilmar, Incorporated v. Polk, 13 N.C. App. 71 (1971). The facts vary only in the type of employment defendant had with plaintiff and the type of employment with plaintiff’s competitor. This variance in facts is of no significance in the application of the principles of law discussed in Wilmar, Incorporated v. Liles and Wilmar, Incorporated v. Polk, supra. The principles are equally applicable here.
For the reasons stated in Wilmar, Incorporated v. Liles and Wilmar, Incorporated v. Polk, the judgment of the trial tribunal must be
Reversed.
Judges Britt and Parker concur.